Exhibit 10.30

 

[g4j2bvly21rw000001.jpg]

October 19, 2018

 

Proteostasis Therapeutics, Inc.

80 Guest Street, Suite 500

Boston, MA 02135

 

Re: Request for Consent to Assignment and Release Regarding the Research,
Development and Commercialization Agreement, dated 3/20/2012 (the “Agreement”)
between Cystic Fibrosis Foundation Therapeutics, Inc. (“CFFT”) and Proteostasis
Therapeutics, Inc. (“Counterparty”)

 

Dear Counterparty,

 

CFFT, a non-stock corporation organized exclusively for the benefit of, and
controlled by, the Cystic Fibrosis Foundation (“CFF”), has entered into an asset
transfer agreement with CFF (“Asset Transfer Agreement”) to transfer, assign,
convey and deliver all of its assets to CFF. Under the Asset Transfer Agreement,
CFF agrees to assume, perform and discharge all of CFFT’s liabilities and
obligations under the Agreement referenced above between CFFT and Counterparty.

 

CFFT hereby requests Counterparty’s (i) consent to the assignment of the
Agreement to CFF and CFF’s assumption of all liabilities and obligations
thereunder and (ii) agreement to release CFFT from all past, current and future
liabilities and obligations under the Agreement. The assignment and the release
apply to the Agreement and all amendments thereto. In consideration for such
release, CFF agrees to be bound by the terms of, and to be responsible for, all
of CFFT’s past, current and future liabilities and obligations under the
Agreement. Please indicate your consent and agreement by having a duly
authorized representative of Counterparty execute this letter in the space
provided below and return the executed copy via the enclosed
self-address-stamped-envelope or scan and email to Ms. Claire Lash at
clash@cff.org.

 

The address for notices, invoices, and correspondence under the Agreement to CFF
is:

 

Cystic Fibrosis Foundation

4550 Montgomery Avenue, Suite 1100N

Bethesda, MD 20814

Attention: Chief Legal Officer

 

The remaining terms and conditions of the Agreement are not affected and shall
remain in full force for the remainder of the term of the Agreement.

 

If you require additional information, or wish to discuss this request, please
do not hesitate to call Chris Gegelys, CFF’s Chief Legal Officer, at
301-841-2627.

 

 

4550 Montgomery Avenue, Suite 1100N, Bethesda, Maryland 20814

301.951.4422

 

800.FIGHT.CF

Fax: 301.951.6378

www.cff.org

 

email: info@cff.org

 

 

 

--------------------------------------------------------------------------------

Thank you for your prompt attention to this matter.

Sincerely,

 

[g4j2bvly21rw000002.jpg]

Chris Gegelys

Senior Vice President & Chief Legal Officer, Cystic Fibrosis Foundation

 

[g4j2bvly21rw000003.jpg]

Marc Ginsky

President, Cystic Fibrosis Foundation Therapeutics, Inc.

 

Consented and Agreed to:

 

 

By:

/s/Meenu Chhabra

 

 

 

Name: Meenu Chhabra

 

 

 

Title: President and CEO

 

 

 

Date: 11/7/18

 